Citation Nr: 0411471	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-09 964	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart disability 
manifested by an abnormal electrocardiogram. 

3.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine, currently rated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from July 1964 January 
1985.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Albuquerque, New Mexico. 

The issues of whether new and material evidence has been 
presented to reopen a claim for service connection for 
headaches and entitlement to an increased rating for 
traumatic arthritis of the lumbar spine require additional 
development, and will be addressed in the remand that follows 
this decision.   
 

FINDINGS OF FACT

1.  Service connection for a chronic heart disability 
manifested by an abnormal electrocardiogram was denied by a 
June 1985 rating decision of which the veteran was notified 
that same month; an appeal of that decision was not 
perfected. 

2.  Rating decisions dated in September and October 1989 
confirmed and continued the denial of service connection for 
a chronic heart disability; the veteran was notified of these 
decisions in September and October 1989.  

3.  The evidence received since the June 1985, September 
1989, and October 1989 rating decisions does not bear 
directly and substantially upon the issue of service 
connection for a heart disability manifested by an abnormal 
electrocardiogram, nor is it, by itself or in conjunction 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
this issue. 


CONCLUSION OF LAW

Evidence submitted since the June 1985, September 1989, and 
October 1989 rating decisions wherein the RO denied service 
connection for a chronic heart disability manifested by an 
abnormal electrocardiogram is not new and material; thus, 
that claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claim file to ascertain whether remand to the 
RO of the issue adjudicated in this decision is necessary in 
order to assure compliance with the new legislation.  It is 
noted that the development of evidence with respect to the 
issue adjudicated below appears to be complete.  By virtue of 
rating decision dated in February 2002, a Statement of the 
Case (SOC) dated in June 2002 and associated correspondence 
issued since the veteran filed his claim, he has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  He was advised that if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the June 2002 SOC.  In 
addition, the veteran was advised of the specific VCAA 
requirements by letter dated in August 2001.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to the claim adjudicated below has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  
The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.

In the present case, the veteran has been informed on 
multiple occasions, including by rating decision and 
statement of the case, of the types of evidence which would 
be necessary to substantiate his claim, and the RO has 
obtained clinical records pertinent to his claim.  This 
evidence was duly considered by the RO when it issued the 
June 2002 SOC.  

Therefore, the Board finds that no useful purpose would be 
served in remanding the issue adjudicated below for more 
evidentiary or procedural development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237 (Fed. Cir. 2003).  

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including cardiovascular 
disease, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the appellant's application to reopen 
was received prior to this date, in January 2001, the 
preexisting version of 38 C.F.R. § 3.156 applies.  All 
citations in this decision refer to the "old" version of 
38 C.F.R. § 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  A June 1985 rating decision, in part, denied 
service connection for a heart disability manifested by an 
abnormal electrocardiogram (hereinafter EKG).  The veteran 
was notified of this decision June 1985, and filed a notice 
of disagreement with this decision in July 1985.  A statement 
of the case addressing this issue was completed in March 
1986, but the veteran did not perfect an appeal with respect 
to this issue to the Board.  Thus, the June 1985 rating 
decision became final.  38 U.S.C.§ 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.l92 (1984). 

Thereafter, "Deferred or Confirmed Rating Decisions" dated 
in September and October 1989, as to which the veteran was 
notified in those months, in essence continued the denial of 
the claim for service connection for a heart disability 
manifested by an abnormal EKG.  No other rating decision 
specifically addressed the issue of service connection for a 
heart disability manifested by an abnormal EKG thereafter, 
until the February 2002 rating decision as to which the 
veteran initiated the current appeal.  Parenthetically, the 
Board notes that it construes the issue of service connection 
for hypertension, which was addressed in multiple rating 
decisions and a January 1991 Board decision, to represent a 
separate and distinct claim from the issue addressed herein.  

Summarizing the pertinent evidence of record at the time of 
the June 1985 rating decision, the service medical records 
revealed evidence of an abnormal electrocardiogram, to 
include a systolic heart murmur.  An October 1982 
echocardiogram was suboptimal due to poor definition of the 
septum; as result, it was indicated that a diagnosis of 
asymmetric septal hypertrophy could not be made or ruled out.  
A December 1982 service medical record indicates that a 
second echocardiogram was completed, with normal results 
aside from a probable flow murmur, which was said to be of no 
physiologic significance.  The November 1984 separation 
examination did not reveal a heart disability, and an EKG 
conducted at that time was negative.  

The evidence considered at the time of the June 1985 rating 
also included a report from a VA examination completed in May 
1985.  This examination showed the point of maximum impulse 
(PMI) to be in the fifth intercostal space in the 
midclavicular line.  No murmurs or gallops were noted.  An 
electrocardiogram was noted to be abnormal, but of unknown 
clinical significance.  In denying the claim, the RO 
indicated in its June 1985 rating decision that the evidence 
then of record did not establish the presence of any chronic 
disease associated with the abnormal EKG findings.  

Additional pertinent evidence of record at the time of the 
October 1989 rating decision included reports from private 
inpatient treatment initiated in June 1988 following 
complaints of chest pain.  During this hospitalization, 
serial cardiac enzymes and an echocardiogram were negative.  
The resting electrocardiogram was grossly abnormal, 
necessitating further evaluation.  The veteran underwent a 
left heart catheterization and coronary angiography, with 
findings from these procedures including normal left 
ventricular functioning with no left ventricular hypertrophy 
and no mitral regurgitation.  The left coronary artery was 
within normal limits, with a long inferior branch off the 
circumflex system that was also normal.  The right coronary 
artery had an anomalously located ostium which could not be 
adequately selectively engaged, but was adequately pacified 
with hand injections, demonstrating an otherwise normal right 
coronary artery.  The veteran also underwent gastrointestinal 
and neurologic testing during this hospitalization.  In 
pertinent part, the discharge diagnoses included "normal 
coronary arteries with anomalous ostium of the right coronary 
artery."

Reviewing the evidence of record submitted in conjunction 
with the veteran's claim to reopen, a September 2001 VA 
examination showed a regular a heart rate and rhythm.  The 
PMI was again in the fifth intercostal space in the 
midclavicular line.  No murmurs or gallops were demonstrated.  

In the "Reasons for Decision" portion of the previously 
discussed February 2002 rating decision, the claim for 
service connection for a heart disorder manifested by an 
abnormal EKG was "considered reopened."  However, before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision:  "[T]he Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a heart disability 
manifested by an abnormal electrocardiogram.  While the VA 
examination reports cited above do constitute new evidence, 
in that they were not of record at the time of the previous 
decisions, they are not material because they do not bear 
directly and substantially on the issue at hand.  In this 
regard, these reports do not, nor does any of the additional 
evidence submitted in connection with the claim to reopen, 
demonstrate that the veteran has a current chronic heart 
disability that is of in-service origin.  

In reaching the above determination, the Board acknowledges 
the abnormal EKG findings.  However, extensive cardiac 
testing, both in service and after service, has failed to 
reveal that these findings are associated with a chronic 
heart disability of in-service origin.  With regard to the 
assertions of the veteran that he has a heart disability of 
in-service origin, we certainly respect his right to offer 
his opinion, but he is not deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In short, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a heart disability manifested by an abnormal 
electrocardiogram.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a heart disability 
manifested by an abnormal electrocardiogram is  denied.   


REMAND

In its February 2002 rating decision, the RO adjudicated the 
issue of service connection for headaches without reference 
to the fact that this issue was previously addressed in a 
final rating decision completed in June 1985.  As such, this 
issue has been recharacterized on the first page herein to 
reflect the fact the veteran must submit new and material 
evidence in order to reopen this claim.  The RO will be given 
the first opportunity to make this determination in order to 
avoid any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

With regard to the claim for an increased rating for 
traumatic arthritis of the lumbar spine, we note that, during 
the pendency of this appeal, new regulations have twice been 
promulgated regarding the rating of intervertebral disc 
syndrome and spinal disabilities, effective September 23, 
2002 (see 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, DC  5293 (2003)) and effective 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  This  remand will afford the RO the opportunity to 
specify whether the service-connected back disability 
includes disc disease, and to consider the applicable new 
criteria.  This action would avoid any potential prejudice to 
the veteran which would result from initial application of 
these criteria by the Board.  Id. 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO must review the claims file 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should determine whether new 
and material evidence has been presented 
to reopen the claim for service 
connection for headaches, and whether the 
claim should be allowed if such evidence 
is presented.  It should also 
readjudicate the claim for an increased 
rating for arthritis of the lumbar spine 
under the revised criteria for rating 
intervertebral disc syndrome (after 
determining whether the service-connected 
back disability includes disc disease) 
and spinal disabilities.  To the extent 
that either of these claims are not 
resolved in a manner favorable to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the VCAA.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



